

Exhibit 10.2


JOHNSON CONTROLS, INC.
RETIREMENT RESTORATION PLAN


ARTICLE 1.
PURPOSE AND DURATION


Section 1.1. Purpose. The purpose of the Johnson Controls Retirement Restoration
Plan (formerly the Equalization Benefit Plan) is to restore retirement benefits
to certain participants in the Company’s pension or savings plans whose benefits
under said plans are or will be limited by reason of Code Sections 401(a)(17),
401(k), 401(m), 402(g) and/or 415, and/or by reason of the election of such
employees to defer income or reduce salary pursuant to this Plan or to defer
annual incentive payments pursuant to the Johnson Controls, Inc. Executive
Deferred Compensation Plan. This Plan is completely separate from the
tax-qualified pension plans maintained by the Company and is not funded or
qualified for special tax treatment under the Code. The Plan is intended to be
an unfunded plan covering a select group of management and highly compensated
employees for purposes of ERISA.


Section 1.2. Duration of the Plan. The Plan became effective as of January 1,
1980, and was previously amended and restated effective July 15, 2015. The Plan
is now being amended and restated effective January 1, 2016 (the “Amended and
Restated Effective Date”). The provisions of the Plan as amended and restated
apply to each individual with an interest hereunder on or after the Amended and
Restated Effective Date. The Plan shall remain in effect until terminated
pursuant to Article 9.


ARTICLE 2.
DEFINITIONS AND CONSTRUCTION


Section 2.1. Definitions. Wherever used in the Plan, the following terms shall
have the meanings set forth below and, where the meaning is intended, the
initial letter of the word is capitalized:


(a)“Actuarial Equivalent” means a benefit of equivalent value determined in
accordance with acceptable actuarial principles, utilizing the interest and
mortality rates specified for actuarial equivalence in the Pension Plan.


(b)“Administrator” means the Employee Benefits Policy Committee of the Company.


(c)“Affiliate” means each entity that is required to be included in the
Company’s controlled group of corporations within the meaning of Code Section
414(b), or that is under common control with the Company within the meaning of
Code Section 414(c); provided that for purposes of determining when a
Participant has incurred a Separation from Service, the phrase “at least 48
percent” shall be used in place of “at least 80 percent” each place it appears
in the regulations thereunder.


(d)“Affiliated Company” or “Affiliated Companies” shall include any company or
companies controlled by, controlling or under common control with the Company.


(e)“Annual Incentive Plan” means the Johnson Controls, Inc. Annual Incentive
Performance Plan as from time to time amended and in effect and any successor to
such plan maintained by the Company.



1

--------------------------------------------------------------------------------



(f)“Annuity Starting Date” means, with respect to a Participant’s vested Pension
Plan Supplement Benefit, the later to occur of: (i) the first day of the month
coincident with or following the Participant’s attainment of age fifty-five (55)
(even if the Participant does not survive to such date) or (ii) the first day of
the month coincident with or following the Participant’s Separation from
Service.


(g)“Board” means the Board of Directors of the Company.


(h)“Code” means the Internal Revenue Code of 1986, as interpreted by regulations
and rulings issued pursuant thereto, all as amended and in effect from time to
time. Any reference to a specific provision of the Code shall be deemed to
include reference to any successor provision thereto.


(i)“Committee” means the Compensation Committee of the Board.


(j)“Company” means Johnson Controls, Inc., a Wisconsin corporation, and its
successors as provided in Article 14.


(k)“ERISA” means the Employee Retirement Income Security Act of 1974, as
interpreted by regulations and rulings issued pursuant thereto, all as amended
and in effect from time to time. Any reference to a specific provision of ERISA
shall be deemed to include reference to any successor provision thereto.


(l)“Exchange Act” means the Securities Exchange Act of 1934, as interpreted by
regulations and rules issued pursuant thereto, all as amended and in effect from
time to time. Any reference to a specific provision of the Exchange Act shall be
deemed to include reference to any successor provision thereto.


(m)“Fair Market Value” means with respect to a Share, except as otherwise
provided herein, the closing sales price of a Share on the New York Stock
Exchange as of 4:00 p.m. EST on the date in question (or the immediately
preceding trading day if the date in question is not a trading day), and with
respect to any other property, such value as is determined by the Administrator.


(n)“Investment Options” means the Share Unit Account and any other options made
available by the Administrator, which shall be used for the purpose of measuring
hypothetical investment experience attributable to a Participant’s Savings
Supplement Account.


(o)“Participant” means an employee of the Company or an Affiliate who is
described in an applicable Appendix hereto; provided that the Committee shall
limit the foregoing group of eligible employees to a select group of management
and highly compensated employees, as determined by the Committee in accordance
with ERISA. Where the context so requires, a Participant also means a former
employee entitled to receive a benefit hereunder.


(p)“Pension Plan” means the Johnson Controls Pension Plan, a defined benefit
pension plan, and any successor to such plan maintained by the Company.


(q)“Pension Plan Benefits” means the aggregate monthly benefits payable under
the Pension Plan.


(r)“Pension Plan Supplement Benefits” means the aggregate monthly benefits
payable under an applicable Appendix hereto as a supplement to a Participant’s
Pension Plan Benefits.

2

--------------------------------------------------------------------------------





(s)“Person” means any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act).


(t)“Savings Plan” means the Johnson Controls Savings and Investment (401(k))
Plan, a defined contribution plan, and any successor to such plan maintained by
the Company.


(u)“Savings Supplement Account” means the record keeping account or accounts
maintained to record the interest of each Participant under Article 5 of the
Plan and the applicable Appendices. A Savings Supplement Account is established
for record keeping purposes only and not to reflect the physical segregation of
assets on the Participant’s behalf, and may consist of such subaccounts or
balances as the Administrator may determine to be necessary or appropriate.


(v)“Separation from Service” means a Participant’s cessation of service for the
Company and all Affiliates within the meaning of Code Section 409A, including
the following rules:


(1)
If a Participant takes a leave of absence from the Company or an Affiliate for
purposes of military leave, sick leave or other bona fide leave of absence, the
Participant’s employment will be deemed to continue for the first six (6) months
of the leave of absence, or if longer, for so long as the Participant’s right to
reemployment is provided by either by statute or by contract; provided that if
the leave of absence is due to the Participant’s medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of six (6) months or more, and such impairment
causes the Participant to be unable to perform the duties of his position with
the Company or an Affiliate or a substantially similar position of employment,
then the leave period may be extended for up to a total of 29 months. If the
period of the leave exceeds the time periods set forth above and the
Participant’s right to reemployment is not provided by either statute or
contract, the Participant will be considered to have incurred a Separation from
Service on the first day following the end of the time periods set forth above.



(2)
A Participant will be presumed to have incurred a Separation from Service when
the level of bona fide services performed by the Participant for the Company and
its Affiliates permanently decreases to a level that equal to 20% or less of the
average level of services performed by the Participant for the Company and its
Affiliates during the immediately preceding 36 month period (or such lesser
period of service).



(3)
The Participant will be presumed not to have incurred a Separation from Service
while the Participant continues to provide bona fide services to the Company or
an Affiliate in any capacity (whether as an employee or independent contractor)
at a level that at least fifty percent (50%) of the average level of services
performed by the Participant for the Company and its Affiliates during the
immediately preceding 36 month period (or such lesser period of service).


3

--------------------------------------------------------------------------------





(w)“Share” means a share of common stock of the Company.


(x)“Share Unit Account” means the portion of the Participant’s Savings
Supplement Account that is deemed invested in Shares.


(y)“Share Units” means the hypothetical Shares that are credited to the Share
Unit Accounts in accordance with Section 5.3.


(z)“Spouse” means the person to whom a Participant is lawfully married as
recognized under Federal law; provided that for purposes of payment of the death
benefit under Section 4.3, “Spouse” means the person to whom a deceased
Participant was lawfully married as recognized under Federal law throughout the
1-year period preceding the date of his or her death.


(aa)“Valuation Date” means each day when the United States financial markets are
open for business, as of which the Administrator will determine the value of
each Account and will make allocations to Accounts.


Section 2.2. Construction. Wherever any words are used in the masculine, they
shall be construed as though they were used in the feminine in all cases where
they would so apply; and wherever any words are used in the singular or the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply. Titles of
articles and sections are for general information only, and the Plan is not to
be construed by reference to such items.


Section 2.3. Severability. In the event any provision of the Plan is held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.


ARTICLE 3.
ADMINISTRATION


Section 3.1. General. The Committee shall have overall discretionary authority
with respect to administration of the Plan, provided that the Administrator
shall have discretionary authority and responsibility for the general operation
and daily administration of the Plan and to decide claims and appeals as
specified herein. If at any time the Committee shall not be in existence, then
the administrative functions of the Committee shall be assumed by the Board
(with the assistance of the Administrator), and any references herein to the
Committee shall be deemed to include references to the Board.


Section 3.2. Authority and Responsibility. In addition to the authority
specifically provided herein, the Committee and the Administrator shall have the
discretionary authority to take any action or make any determination deemed
necessary for the proper administration of the Plan with regard to the
respective duties of each, including but not limited to the power and authority
to: (a) prescribe rules and regulations for the administration of the Plan; (b)
prescribe forms for use with respect to the Plan; (c) interpret and apply all of
the Plan’s provisions, reconcile inconsistencies or supply omissions in the
Plan’s terms; (d) make appropriate determinations, including factual
determinations, and calculations; and (e) prepare all reports required by law.
Any action taken by the Committee shall be controlling over any contrary action
of the Administrator. The Committee and the Administrator may delegate their
ministerial duties to third parties and to the extent of such delegation,
references to the Committee or Administrator hereunder shall mean such
delegates, if any.

4

--------------------------------------------------------------------------------





Section 3.3. Decisions Binding. The Committee’s and the Administrator’s
determinations shall be final and binding on all parties with an interest
hereunder, unless determined to be arbitrary and capricious.


Section 3.4. Procedures for Administration. The Committee’s determinations must
be made by not less than a majority of its members present at the meeting (in
person or otherwise) at which a quorum is present, or by written majority
consent, which sets forth the action, is signed by the members of the Committee
and filed with the minutes for proceedings of the Committee. A majority of the
entire Committee shall constitute a quorum for the transaction of business.
Service on the Committee shall constitute service as a director of the Company
so that the Committee members shall be entitled to indemnification, limitation
of liability and reimbursement of expenses with respect to their Committee
services to the same extent that they are entitled under the Company’s By-laws
and Wisconsin law for their services as directors of the Company. The
Administrator’s determinations shall be made in accordance with procedures it
establishes.


Section 3.5. Restrictions to Comply with Applicable Law. All transactions under
the Plan are intended to comply with all applicable conditions of Rule 16b-3
under the Exchange Act. The Committee and the Administrator shall administer the
Plan so that transactions under the Plan will be exempt from or comply with
Section 16 of the Exchange Act, and shall have the right to restrict or rescind
any transaction, or impose other rules and requirements, to the extent it deems
necessary or desirable for such exemption or compliance to be met.


Section 3.6. Accelerated Vesting. Notwithstanding anything to the contrary
herein, if a Participant terminates employment from the Company or any of its
Affiliates (including as a result of the Participant’s employer ceasing to be an
Affiliate) in connection with a sale transaction, then the Participant shall
become fully vested in his or her benefits hereunder, unless otherwise
determined by the Committee (with respect to Participants who are officers of
the Company) or by an executive officer of the Company (with respect to
Participants who are not officers of the Company) prior to the date of such
termination of employment. In addition, the Committee (with respect to
Participants who are officers of the Company) and an executive officer of the
Company (with respect to Participants who are not officers of the Company) shall
have the discretion to vest any Participant in his or her benefits hereunder, in
whole or in part, upon the Participant’s termination of employment from the
Company and its Affiliates in any other circumstances.


ARTICLE 4.
PENSION PLAN SUPPLEMENT


Section 4.1. Eligibility for and Amount of Benefits. Participants shall be
eligible for Pension Plan Supplement Benefits in accordance with the terms of
the applicable Appendix.


Section 4.2. Payment of Pension Plan Supplement Benefits. The following
provisions apply to all Participants except those specified on the Addendum.


(a)Timing of Payment. Payment of the vested Pension Plan Supplement Benefit
shall begin on the Participant’s Annuity Starting Date, or if later, the first
day of the seventh month following the month in which the Participant’s
Separation from Service occurs (the “Delayed Payment Date”). If monthly payments
are to begin on a Delayed Payment Date, then all monthly payments that were due
from the Annuity Starting Date to the Delayed Payment Date shall be accumulated
and paid in a lump sum on the Delayed Payment Date, and the Participant shall
receive an additional payment of interest (equal to the interest rate

5

--------------------------------------------------------------------------------



assumption used for non-lump sum Actuarial Equivalence) calculated on a simple
(i.e. non-compounded) basis from the Annuity Starting Date to the Delayed
Payment Date.


(b)Normal Form of Payment. Subject to the Participant’s election of an
alternative form of benefit under subsection (c),


(1)
For a Participant who has no Spouse on the Annuity Starting Date, payment shall
be made in the form of a single life annuity, which provides monthly payments
for the life of the Participant, beginning on the Annuity Starting Date and
ending with the payment due for the month in which the Participant’s death
occurs, in the amount calculated under the applicable Appendix.



(2)
For a Participant who has a Spouse on the Annuity Starting Date, payment shall
be made in the form of a joint and fifty percent (50%) survivor annuity, which
provides monthly payments for the life of the Participant in reduced amounts
which are the Actuarial Equivalent of the payments calculated under the
applicable Appendix, and in the event the Participant predeceases his Spouse,
monthly payments equal to fifty percent (50%) of such reduced amounts shall be
continued to such Spouse for the Spouse’s life. Payments of such benefits shall
end with the payment due for the month in which the later of the death of the
Participant or his Spouse (as applicable) occurs.



(c)Optional Forms of Benefit. In lieu of the normal form of payment described in
subsection (b), a Participant may elect at any time prior to his Annuity
Starting Date to receive his benefit in one of the following optional forms of
payment. Payments made under each optional form of payment shall be the
Actuarial Equivalent of the benefit payment amount determined under the
applicable Appendix. The Participant’s election of an optional form of
distribution shall be made in the form and manner and within such timeframes as
the Administrator may prescribe and shall be irrevocable once benefit payments
commence.


(1)
Joint and Survivor Annuity: The joint and survivor annuity form provides monthly
payments to the Participant while living and, in the event the Participant
predeceases his or her joint annuitant, monthly payments equal to 100%, 75% or
50% (as elected by the Participant) of the Participant’s monthly payments shall
be continued to such joint annuitant for his or her life. Such payments shall
end with the payment due on the first day of the month in which the later of the
death of the Participant or the joint annuitant (as applicable) occurs.



(2)
Life Only Annuity: The Life Only Annuity form provides monthly payments to the
Participant for life, ending with the payment due on the first day of the month
in which the death of the Participant occurs.



(d)Life Annuity - 10 Years Certain: The Life Annuity - 10 Years Certain form
provides monthly payments to the Participant while living and, in the event the
Participant dies before receiving 120 monthly payments, such payments will
continue to the Participant’s designated beneficiary. Such payments

6

--------------------------------------------------------------------------------



shall end with the payment due on the first day of the month in which the death
of the Participant occurs or with the 120th payment, as applicable.


Section 4.3. Death Benefit. The Spouse, if any, of a deceased Participant shall
be entitled to a pre-retirement surviving spouse’s benefit if the Participant’s
death occurs before his or her Annuity Starting Date and after the Participant
has become vested in his or her Pension Plan Supplement Benefit. The amount of
the pre-retirement surviving spouse benefit payable to the Participant’s Spouse
shall be equal to the amount that would have been payable to the Spouse had the
Participant (i) ceased employment; (ii) commenced a Pension Plan Supplement
Benefit at the Annuity Starting Date having elected a joint and 50% survivor
annuity form of benefit payment with his or her Spouse as contingent annuitant;
and (iii) died the next day. Payments shall be made in the form of a single life
annuity for the life of the Spouse and shall commence on the Annuity Starting
Date, and end with the payment due for the month in which the Spouse’s death
occurs. If a deceased Participant’s Spouse dies before the Annuity Starting
Date, no benefit shall be payable under this Article 4.


Section 4.4. Small Benefit Cashout. Notwithstanding the foregoing, if the single
sum Actuarial Equivalent value of a Participant’s Pension Plan Supplement
Benefit as determined on the date of the Participant’s Separation from Service
or death is less than the applicable dollar limit under Code Section
402(g)(1)(B) as in effect for such year, then the Actuarial Equivalent single
sum value of the Pension Plan Supplement Benefit shall be paid to the
Participant or Spouse in a lump sum within 90 days of the date of the
Participant’s Separation from Service or death.


ARTICLE 5.
SAVINGS PLAN SUPPLEMENT


Section 5.1. Eligibility for and Amount of Benefits. Participants shall be
eligible for a Savings Plan Supplement Account in accordance with the terms of
the applicable Appendix.


Section 5.2. Investment Election. Amounts credited to a Participant’s Savings
Supplement Account shall reflect the investment experience of the Investment
Options selected by the Participant. The Participant may make an initial
investment election at the time of enrollment in the Plan. A Participant may
also elect to reallocate his or her Savings Supplement Account, and may elect to
allocate any future deferrals, among the various Investment Options from time to
time. Such investment elections shall remain in effect until changed by the
Participant. All investment elections shall become effective as soon as
practicable after receipt of such election, and must be made in the form and
manner and within such time periods as the Administrator may prescribe in order
to be effective. In the absence of an effective election, the Participant’s
Savings Supplement Account shall be deemed invested in the default fund
specified for the Savings Plan (or any successor plan thereto). Deferrals will
be deemed invested in an Investment Option as of the date on which the deferrals
are allocated under the Plan as described in the Appendices.


On each Valuation Date, the Administrator or its delegate shall credit the
deemed investment experience with respect to the selected Investment Options to
each Participant’s Savings Supplement Account.


Notwithstanding anything herein to the contrary, the Company retains the right
to allocate actual amounts hereunder without regard to a Participant’s request.


Section 5.3. Valuation of Share Unit Account. When any amounts are to be
allocated to a Share Unit Account (whether in the form of deferrals or amounts
that are deemed transferred from another Investment Option), such amount shall
be converted to whole and fractional Share Units, by dividing the amount to be
allocated by the Fair Market Value of a Share on the effective date of such
allocation. If any

7

--------------------------------------------------------------------------------



dividends or other distributions are paid on Shares while a Participant has
Share Units credited to his Account, such Participant shall be credited with a
dividend award equal to the amount of the cash dividend paid or Fair Market
Value of other property distributed on one Share, multiplied by the number of
Share Units credited to his Share Unit Account on the date the dividend is
declared. The dividend award shall be converted into additional Share Units as
provided above using the Fair Market Value of a Share on the date the dividend
is paid or distributed. Any other provision of this Plan to the contrary
notwithstanding, if a dividend is declared on Shares in the form of a right or
rights to purchase shares of capital stock of the Company or any entity
acquiring the Company, no additional Share Units shall be credited to the
Participant’s Share Unit Account with respect to such dividend, but each Share
Unit credited to a Participant’s Share Unit Account at the time such dividend is
paid, and each Share Unit thereafter credited to the Participant’s Share Unit
Account at a time when such rights are attached to Shares, shall thereafter be
valued as of any point in time on the basis of the aggregate of the then Fair
Market Value of one Share plus the then Fair Market Value of such right or
rights then attached to one Share.


In the event of any merger, share exchange, reorganization, consolidation,
recapitalization, stock dividend, stock split or other change in corporate
structure of the Company affecting Shares, the Committee may make appropriate
equitable adjustments with respect to the Share Units credited to the Share Unit
Account of each Participant, including without limitation, adjusting the date as
of which such units are valued and/or distributed, as the Committee determines
is necessary or desirable to prevent the dilution or enlargement of the benefits
intended to be provided under the Plan.
Section 5.4. Securities Law Restrictions. Notwithstanding anything to the
contrary herein, all elections under this Article by a Participant who is
subject to Section 16 of the Exchange Act are subject to review by the
Administrator prior to implementation. In accordance with Section 3.5, the
Administrator may restrict additional transactions, rescind transactions, or
impose other rules and procedures, to the extent deemed desirable by the
Administrator in order to comply with the Exchange Act, including, without
limitation, application of the review and approval provisions of this
Section 5.4 to Participants who are not subject to Section 16 of the Exchange
Act.


Section 5.5. Accounts are For Record Keeping Purposes Only. The Savings
Supplement Accounts and the record keeping procedures described herein serve
solely as a device for determining the amount of benefits accumulated by a
Participant under Article 5 of the Plan, and shall not constitute or imply an
obligation on the part of the Company or any Affiliate to fund such benefits.


Section 5.6. Payment of Benefits. Upon a Participant’s Separation from Service
for any reason, the Participant shall be entitled to payment of the vested
balance of the Participant’s Savings Supplement Account in cash in the manner
specified in the applicable Appendix.


Section 5.7. Death Benefit. In the event of the Participant’s death prior to
receiving all payments due under this Article 5, the vested balance of the
Participant’s Savings Supplement Account shall be paid to the Participant’s
beneficiary in a cash lump sum in the first calendar quarter or the third
calendar quarter, whichever first occurs after the Participant’s death; provided
that if the Participant dies prior to November 18, 2010, the death benefit shall
be paid according to the prior provisions of the Plan. Notwithstanding the
foregoing, in lieu of such lump sum death benefit, a Participant who has an
installment payment election in effect may, prior to his or her termination of
employment, elect to have any remaining installment payments continue to his or
her Beneficiary in the event the Participant dies after beginning to receive
such installment payments, provided that such election shall be given effect
only if filed at least twelve (12) months prior to the date of the Participant’s
death.



8

--------------------------------------------------------------------------------



ARTICLE 6. ADDITIONAL PAYMENT PROVISIONS


Section 6.1. Acceleration of Payment. Notwithstanding the foregoing,


(a)If an amount deferred under this Plan is required to be included in income
under Code Section 409A prior to the date such amount is actually distributed, a
Participant shall receive a distribution, in a lump sum within ninety (90) days
after the date the Plan fails to meet the requirements of Code Section 409A, of
the amount required to be included in the Participant’s income as a result of
such failure.


(b)With respect to the Savings Plan Supplement benefit only, if an amount under
the Plan is required to be immediately distributed in a lump sum under a
domestic relations order within the meaning of Code Section 414(p)(1)(B), it may
be distributed according to the terms of such order, provided the Participant
holds the Administrator harmless with respect to such distribution. The Plan
shall not distribute amounts required to be distributed under a domestic
relations order other than in the limited circumstance specifically stated
herein.


Section 6.2. Delay in Payment. Notwithstanding the foregoing,


(a)If a distribution required under the terms of this Plan would jeopardize the
ability of the Company or of an Affiliate to continue as a going concern, the
Company or the Affiliate shall not be required to make such distribution.
Rather, the distribution shall be delayed until the first date that making the
distribution does not jeopardize the ability of the Company or of an Affiliate
to continue as a going concern. Any distribution delayed under this provision
shall be treated as made on the date specified under the terms of this Plan.


(b)If a distribution will violate the terms of Section 16(b) of the Exchange Act
or other Federal securities laws, or any other applicable law, then the
distribution shall be delayed until the earliest date on which making the
distribution will not violate such law.


ARTICLE 7.
NON-ALIENATION OF PAYMENTS


Section 7.1. Non-Alienation. Except as specifically provided herein, benefits
payable under the Plan shall not be subject in any manner to alienation, sale,
transfer, assignment, pledge, attachment, garnishment or encumbrance of any
kind. Any attempt to alienate, sell, transfer, assign, pledge or otherwise
encumber any such benefit payment, whether currently or thereafter payable,
shall not be recognized by the Administrator or the Company. Any benefit payment
due hereunder shall not in any manner be liable for or subject to the debts or
liabilities of any Participant or other person entitled thereto. If any such
person shall attempt to alienate, sell, transfer, assign, pledge or encumber any
benefit payments to be made to that person under the Plan or any part thereof,
or if by reason of such person’s bankruptcy or other event happening at any
time, such payments would devolve upon anyone else or would not be enjoyed by
such person, then the Administrator, in its discretion, may terminate such
person’s interest in any such benefit payment, and hold or apply it to or for
the benefit of that person, the spouse, children or other dependents thereof, or
any of them, in such manner as the Administrator deems proper.


Section 7.2. Designation of Beneficiary. Each Participant may designate a
beneficiary in such form and manner and within such time periods as the
Administrator may prescribe. A Participant can change his beneficiary
designation at any time, provided that each beneficiary designation shall revoke
the most recent designation, and the last designation received by the
Administrator (or its delegate) while the

9

--------------------------------------------------------------------------------



Participant was alive shall be given effect. If a Participant designates a
beneficiary without providing in the designation that the beneficiary must be
living at the time of each distribution, the designation shall vest in the
beneficiary all of the distribution whether payable before or after the
beneficiary’s death, and any distributions remaining upon the beneficiary’s
death shall be made to the beneficiary’s estate. In the event there is no valid
beneficiary designation in effect at the time of the Participant’s death, in the
event the Participant’s designated beneficiary does not survive the Participant,
or in the event that the beneficiary designation provides that the Beneficiary
must be living at the time of each distribution and such designated beneficiary
does not survive to a distribution date, the Participant’s estate will be deemed
the beneficiary and will be entitled to receive payment. If a Participant
designates his spouse as a beneficiary, such beneficiary designation
automatically shall become null and void on the date of the Participant’s
divorce or legal separation from such spouse, provided the Administrator has
notice of such divorce or legal separation prior to payment.


ARTICLE 8.
LIMITATION OF RIGHTS


Section 8.1. No Right to Employment. Participation in this Plan, or any
modifications thereof, or the payments of any benefits hereunder, shall not be
construed as giving to any person any right to be retained in the service of the
Company or any Affiliate, limiting in any way the right of the Company or any
Affiliate to terminate such person’s employment at any time, evidencing any
agreement or understanding that the Company or any Affiliate will employ such
person in any particular position or at any particular rate of compensation or
guaranteeing such person any right to receive any other form or amount of
remuneration from the Company or any Affiliate.


Section 8.2. No Right to Benefits.


(a)Unsecured Claim. The right of a Participant, his Spouse or his beneficiary to
receive a distribution hereunder shall be an unsecured claim, and neither the
Participant, his Spouse nor any beneficiary shall have any rights in or against
any amount credited to his Savings Supplement Account, any accrued benefit under
Article 4 or any other specific assets of the Company or an Affiliate. The right
of a Participant or beneficiary to the payment of benefits under this Plan shall
not be assigned, encumbered, or transferred, except as permitted under Section
7.2. The rights of a Participant hereunder are exercisable during the
Participant’s lifetime only by him or his guardian or legal representative.


(b)Contractual Obligation. The Company or an Affiliate may authorize the
creation of a trust or other arrangements to assist it in meeting the
obligations created under the Plan, subject to the restrictions on such funding
such trust or arrangement imposed by Code Section 409A(b)(2) or (3). However,
any liability to any person with respect to the Plan shall be based solely upon
any contractual obligations that may be created pursuant to the Plan. No
obligation of the Company or an Affiliate shall be deemed to be secured by any
pledge of, or other encumbrance on, any property of the Company or any
Affiliate. Nothing contained in this Plan and no action taken pursuant to its
terms shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company or an Affiliate and any Participant or
beneficiary, or any other person.


ARTICLE 9.
AMENDMENT OR TERMINATION


Section 9.1. Amendment. The Committee may at any time amend the Plan, including
but not limited to modifying the terms and conditions applicable to (or
otherwise eliminating) accruals or deferrals to be made on or after the
amendment date to the extent not prohibited by Code Section 409A; provided,

10

--------------------------------------------------------------------------------



however, that no amendment may reduce or eliminate any vested accrued benefit
under Article 4 or the Savings Supplement Account balance accrued under Article
5 to the date of such amendment (except as benefit may be reduced as a result of
the amount payable under the Pension Plan or except as such Savings Supplement
Account balance may be reduced as a result of investment losses allocable to
such account) without a Participant’s consent except as otherwise specifically
provided herein; and provided further that any amendment that expands the class
of employees eligible for participation under the Plan or that materially
increases the amount of benefits payable hereunder must be approved by the
Board. In addition, the Administrator may at any time amend the Plan to make
administrative or ministerial changes or changes necessary to comply with
applicable law.


Section 9.2. Termination. The Committee may terminate the Plan in accordance
with the following provisions. Upon termination of the Plan, any deferral
elections then in effect shall be cancelled to the extent permitted by Code
Section 409A and any accruals under Article 4 shall cease as if the termination
date of the Plan were the Annuity Starting Date. Upon termination of the Plan,
the Committee may authorize the payment of all amounts accrued under the Plan in
a single sum payment (with the single sum value of the Pension Plan Supplement
Benefits to be equal to the Actuarial Equivalent of such accrual as determined
on the date of Plan termination) without regard to any distribution election
then in effect, only in the following circumstances:


(1)
The Plan is terminated within twelve (12) months of a corporate dissolution
taxed under Code Section 331, or with the approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A). In such event, the single sum payment must
be distributed by the latest of: (A) the last day of the calendar year in which
the Plan termination occurs, (B) the first calendar year in which the amount is
no longer subject to a substantial risk of forfeiture, or (C) the first calendar
year in which payment is administratively practicable.



(2)
The Plan is terminated at any other time, provided that such termination does
not occur proximate to a downturn in the financial health of the Company or an
Affiliate, and all other plans required to be aggregated with this Plan under
Code Section 409A are also terminated and liquidated. In such event, the single
sum payment shall be paid no earlier than twelve (12) months (and no later than
twenty-four (24) months) after the date of the Plan’s termination.
Notwithstanding the foregoing, any payment that would otherwise be paid during
the twelve (12)-month period beginning on the Plan termination date pursuant to
the terms of the Plan shall be paid in accordance with such terms. In addition,
the Company or any Affiliate shall be prohibited from adopting a similar
arrangement within three (3) years following the date of the Plan’s termination.



Section 9.3. Entitlement to Benefits. It is understood that an individual’s
entitlement to Pension Plan Supplement Benefits may be automatically reduced as
the result of an increase in his Pension Plan Benefits. Nothing herein shall be
construed in any way to limit the right of the Company to amend or modify the
Pension Plan or Savings Plan.



11

--------------------------------------------------------------------------------



ARTICLE 10.
SPECIAL RULES APPLICABLE IN THE EVENT OF A
CHANGE OF CONTROL OF THE COMPANY


Section 10.1. Acceleration of Payments. Notwithstanding any other provision of
this Plan, each Participant (or any Spouse or beneficiary thereof entitled to
receive payments hereunder), including Participants (or Spouses or
beneficiaries) receiving installment or annuity payments under the Plan, shall
be entitled to receive a lump sum payment in cash of all amounts accumulated in
such Participant’s Savings Supplement Account and the single sum Actuarial
Equivalent value of the Participant’s accrued Pension Plan Supplement Benefits.
Such payment shall be made within ninety (90) days following the Change of
Control; provided that the payment shall not be made prior to the date that is
five (5) years after the occurrence of events that would have constituted a
Change of Control as it was defined in this Plan prior to the Amended and
Restated Effective Date.


The provisions of this Article 10 shall apply to amounts that were grandfathered
under this Plan pursuant to Code Section 409A as well as to amounts that were
not grandfathered.
In determining the amount accumulated in a Participant’s Share Unit Account,
each Share Unit shall have a value equal to the higher of (a) the highest
reported sales price, regular way, of a share of the Company’s common stock on
the Composite Tape for New York Stock Exchange Listed Stocks (the “Composite
Tape”) during the sixty-day period prior to the date of the Change of Control of
the Company and (b) if the Change of Control of the Company is the result of a
transaction or series of transactions described in Section 10.2(a) or Section
10.4(a), as applicable, the highest price per Share of the Company paid in such
transaction or series of transactions.
Section 10.2. New Definition of a Change of Control. Subject to Section 10.4, a
Change of Control means any of the following events, provided that each such
event would constitute a change in control event within the meaning of Code
Section 409A:


(a)The acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either (A) the
then-outstanding Shares (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that the following acquisitions
shall not constitute a Change of Control: (1) any acquisition directly from the
Company, (2) any acquisition by the Company, (3) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliated Company or (4) any acquisition by any corporation pursuant to a
transaction that complies with Section 10.2(c)(1)-(3);


(b)Any time at which individuals who, as of the Amended and Restated Effective
Date, constitute the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;



12

--------------------------------------------------------------------------------



(c)Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (1) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (2) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or an Affiliated
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then-outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or


(d)Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


Section 10.3. Maximum Payment Limitations.


(a)Limit on Payments. Except as provided in subsection (b) below, if any portion
of the payments or benefits described in this Plan or under any other agreement
with or plan of the Company or an Affiliate (in the aggregate, “Total
Payments”), would constitute an “excess parachute payment”, then the Total
Payments to be made to the Participant shall be reduced such that the value of
the aggregate Total Payments that the Participant is entitled to receive shall
be one dollar ($1) less than the maximum amount which the Participant may
receive without becoming subject to the tax imposed by Section 4999 of the Code
or which the Company may pay without loss of deduction under Section 280G(a) of
the Code. The terms “excess parachute payment” and “parachute payment” shall
have the meanings assigned to them in Section 280G of the Code, and such
“parachute payments” shall be valued as provided therein. Present value shall be
calculated in accordance with Section 280G(d)(4) of the Code. Within forty (40)
days following delivery of notice by the Company to the Participant of its
belief that there is a payment or benefit due the Participant which will result
in an excess parachute payment, the Participant and the Company, at the
Company’s expense, shall obtain the opinion (which need not be unqualified) of
nationally recognized tax counsel selected by the Company’s independent auditors
and acceptable to the Participant in his sole discretion (which may be regular
outside counsel to the Company), which opinion sets forth (A) the amount of the
Base Period Income, (B) the amount and present value of Total Payments and (C)
the amount and present value of any excess parachute payments determined without
regard to the limitations of this Section. As used in this Section, the term
“Base Period Income” means an amount equal to the Participant’s “annualized
includible compensation for the base period” as defined in Section 280G(d)(1) of
the Code. For purposes of such opinion, the value of any noncash benefits or any
deferred payment or benefit shall be determined by the Company’s independent
auditors in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code, which determination

13

--------------------------------------------------------------------------------



shall be evidenced in a certificate of such auditors addressed to the Company
and the Participant. Such opinion shall be addressed to the Company and the
Participant and shall be binding upon the Company and the Participant. If such
opinion determines that there would be an excess parachute payment, the payments
hereunder that are includible in Total Payments or any other payment or benefit
determined by such counsel to be includible in Total Payments shall be reduced
or eliminated as specified by the Participant in writing delivered to the
Company within thirty days of his receipt of such opinion or, if the Participant
fails to so notify the Company, then as the Company shall reasonably determine,
so that under the bases of calculations set forth in such opinion there will be
no excess parachute payment. If such legal counsel so requests in connection
with the opinion required by this Section, the Participant and the Company shall
obtain, at the Company’s expense, and the legal counsel may rely on in providing
the opinion, the advice of a firm of recognized executive compensation
consultants as to the reasonableness of any item of compensation to be received
by the Participant. If the provisions of Sections 280G and 4999 of the Code are
repealed without succession, then this Section shall be of no further force or
effect.


(b)Employment Contract Governs. The provisions of subsection (a) above shall not
apply to a Participant whose employment is governed by an employment contract
that provides for Total Payments in excess of the limitation described in
subsection (a) above.


Section 10.4. Prior Definition of a Change of Control. Notwithstanding anything
to the contrary in Section 10.2, until the date that is twelve (12) months after
the Amended and Restated Effective Date, a Change of Control means any of the
following events, provided that each such event would constitute a change in
control event within the meaning of Code Section 409A:


(a)The acquisition, other than from the Company, by any individual, entity or
group of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act), including in connection with a merger, consolidation or
reorganization, of more than either:


(1)
Fifty percent (50%) of the Outstanding Company Common Stock or



(2)
Thirty-five percent (35%) of the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Company Voting Securities”),



provided, however, that any acquisition by (x) the Company or any of its
Affiliates, or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Affiliates or (y) any corporation with
respect to which, following such acquisition, more than sixty percent (60%) of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Company Voting Securities immediately prior
to such acquisition in substantially the same proportion as their ownership,
immediately prior to such acquisition, of the Outstanding Company Common Stock
and Company Voting Securities, as the case may be, shall not constitute a Change
in Control of the Company; or


(b)Individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Board during any twelve (12)-month period,
provided that any individual becoming a director subsequent to the Amended and
Restated Effective Date whose election or nomination for election by the
Company’s shareholders was approved by a vote of at least a majority of the
directors then comprising

14

--------------------------------------------------------------------------------



the Incumbent Board, shall be considered as though such individual were a member
of the Incumbent Board; or


(c)A complete liquidation or dissolution of the Company or sale or other
disposition of all or substantially all of the assets of the Company other than
to a corporation with respect to which, following such sale or disposition, more
than sixty percent (60%) of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors is then owned
beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Company Voting Securities immediately prior
to such sale or disposition in substantially the same proportion as their
ownership of the Outstanding Company Common Stock and Company Voting Securities,
as the case may be, immediately prior to such sale or disposition. For purposes
hereof, “a sale or other disposition of all or substantially all of the assets
of the Company” will not be deemed to have occurred if the sale involves assets
having a total gross fair market value of less than forty percent (40%) of the
total gross fair market value of all assets of the Company immediately prior to
the acquisition. For this purpose, “gross fair market value” means the value of
the assets without regard to any liabilities associated with such assets.


For purposes of this Section 10.4, persons will not be considered to be acting
as a “group” solely because they purchase or own stock of the Company at the
same time, or as a result of the same public offering. However, persons will be
considered to be acting as a “group” if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company. If a person, including an entity,
owns stock in the Company and any other corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in
such corporation only with respect to the ownership in that corporation prior to
the transaction giving rise to the change and not with respect to the ownership
interest in the Company.
ARTICLE 11.
ERISA PROVISIONS


Section 11.1. Claims Procedures.


(a)Initial Claim. If a Participant, Spouse or beneficiary (the “claimant”)
believes that he is entitled to a benefit under the Plan that is not provided,
the claimant or his legal representative shall file a written claim for such
benefit with the Administrator within ninety (90) days of the date the payment
that is in dispute should have been made. The Administrator shall review the
claim and render a decision within ninety (90) days following the receipt of the
claim; provided that the Administrator may determine that an additional ninety
(90) day extension is necessary due to circumstances beyond the Administrator’s
control, in which event the Administrator shall notify the claimant prior to the
end of the initial period that an extension is needed, the reason therefore, and
the date by which the Administrator expects to render a decision. If the
claimant’s claim is denied in whole or part, the Administrator shall provide
written notice to the claimant of such denial. The written notice shall include
the specific reason(s) for the denial; reference to specific Plan provisions
upon which the denial is based; a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary; and a description of the
Plan’s review procedures (as set forth in subsection (b)) and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under section 502(a) of ERISA following an adverse
determination upon review.



15

--------------------------------------------------------------------------------



(b)Request for Appeal. The claimant has the right to appeal the Administrator’s
decision by filing a written appeal to the Administrator within sixty (60) days
after the claimant’s receipt of the Administrator’s decision, although to avoid
penalties under Code Section 409A, the claimant’s appeal must be filed within
one hundred eighty (180) days of the date payment could have been timely made in
accordance with the terms of the Plan and pursuant to Regulations promulgated
under Code Section 409A. The claimant will have the opportunity, upon request
and free of charge, to have reasonable access to and copies of all documents,
records and other information relevant to the claimant’s appeal. The claimant
may submit written comments, documents, records and other information relating
to his claim with the appeal. The Administrator will review all comments,
documents, records and other information submitted by the claimant relating to
the claim, regardless of whether such information was submitted or considered in
the initial claim determination. The Administrator shall make a determination on
the appeal within sixty (60) days after receiving the claimant’s written appeal;
provided that the Administrator may determine that an additional sixty (60)-day
extension is necessary due to circumstances beyond the Administrator’s control,
in which event the Administrator shall notify the claimant prior to the end of
the initial period that an extension is needed, the reason therefor and the date
by which the Administrator expects to render a decision. If the claimant’s
appeal is denied in whole or part, the Administrator shall provide written
notice to the claimant of such denial. The written notice shall include the
specific reason(s) for the denial; reference to specific Plan provisions upon
which the denial is based; a statement that the claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, and other information relevant to the claimant’s claim; and
a statement of the claimant’s right to bring a civil action under section 502(a)
of ERISA. If the claimant does not receive a written decision within the time
period(s) described above, the appeal shall be deemed denied on the last day of
such period(s).


Section 11.2. ERISA Fiduciary. For purposes of ERISA, the Committee shall be
considered the named fiduciary under the Plan and the plan administrator, except
with respect to claims and appeals, for which the Administrator shall be
considered the named fiduciary.


ARTICLE 12.
TAX WITHHOLDING


The Company shall have the right to deduct from any deferral or payment made
hereunder, or from any other amount due a Participant, the amount of cash
sufficient to satisfy the Company’s or Affiliate’s foreign, federal, state or
local income tax withholding obligations with respect to such deferral (or
vesting thereof) or payment. In addition, if prior to the date of distribution
of any amount hereunder, the Federal Insurance Contributions Act (FICA) tax
imposed under Code Sections 3101, 3121(a) and 3121(v)(2), where applicable,
becomes due, the Company may distribute from the Participant’s benefit under
Article 4 or Savings Supplement Account balance under Article 5 the amount
needed to pay the Participant’s portion of such tax, plus an amount equal to the
withholding taxes due under federal, state or local law resulting from the
payment of such FICA tax, and an additional amount to pay the additional income
tax at source on wages attributable to the pyramiding of the section 3401 wages
and taxes, but no greater than the aggregate of the FICA amount and the income
tax withholding related to such FICA amount.


ARTICLE 13.
OFFSET


The Company shall have the right to offset from the benefits payable hereunder
(at the time such benefit would have otherwise been paid) any amount that the
Participant owes to the Company or any Affiliate without the consent of the
Participant (or his Spouse or beneficiary, in the event of the Participant’s
death).

16

--------------------------------------------------------------------------------



ARTICLE 14.
SUCCESSORS


All obligations of the Company under the Plan shall be binding on any successor
to the Company, whether the existence of such successor is the result of a
direct or indirect purchase, merger, consolidation or otherwise, of all or
substantially all of the business and/or assets of the Company.


ARTICLE 15.
DISPUTE RESOLUTION


Section 15.1. Governing Law. This Plan is intended to be a plan of deferred
compensation maintained for a select group of management or highly compensated
employees as that term is used in ERISA, and shall be interpreted so as to
comply with the applicable requirements thereof. In all other respects, the Plan
is to be construed and its validity determined according to the laws of the
State of Wisconsin, without regard to conflict of law principles thereof, to the
extent such laws are not preempted by federal law.


Section 15.2. Limitation on Actions. Any action or other legal proceeding under
ERISA with respect to the Plan may be brought only after the claims and appeals
procedures of Article 11 are exhausted and only within the period ending on the
earlier of (i) one year after the date the claimant receives notice of a denial
or deemed denial upon appeal under Section 11.1(b), or (ii) the expiration of
the applicable statute of limitations period under applicable federal law. Any
action or other legal proceeding not adjudicated under ERISA must be arbitrated
in accordance with the provisions of Section 15.3.
Section 15.3. Arbitration.


(a)Application. Notwithstanding any employee agreement in effect between a
Participant and the Company or any Affiliate, if a Participant, Spouse or
beneficiary brings a claim that relates to benefits under this Plan that is not
covered under ERISA, and regardless of the basis of the claim (including but not
limited to, actions under Title VII, wrongful discharge, breach of employment
agreement, etc.), such claim shall be settled by final binding arbitration in
accordance with the rules of the American Arbitration Association (“AAA”) and
judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.


(b)Initiation of Action. Arbitration must be initiated by serving or mailing a
written notice of the complaint to the other party. Normally, such written
notice should be provided to the other party within one year (365 days) after
the day the complaining party first knew or should have known of the events
giving rise to the complaint. However, this time frame may be extended if the
applicable statute of limitation provides for a longer period of time. If the
complaint is not properly submitted within the appropriate time frame, all
rights and claims that the complaining party has or may have against the other
party shall be waived and void. Any notice sent to the Company shall be
delivered to:


Office of General Counsel
Johnson Controls, Inc.
5757 North Green Bay Avenue
P.O. Box 591
Milwaukee, WI 53201-0591


The notice must identify and describe the nature of all complaints asserted and
the facts upon which such complaints are based. Notice will be deemed given
according to the date of any postmark or the date of time of any personal
delivery.

17

--------------------------------------------------------------------------------



(c)Compliance with Personnel Policies. Before proceeding to arbitration on a
complaint, the Participant, Spouse or beneficiary must initiate and participate
in any complaint resolution procedure identified in the Company’s or Affiliate’s
personnel policies. If the claimant has not initiated the complaint resolution
procedure before initiating arbitration on a complaint, the initiation of the
arbitration shall be deemed to begin the complaint resolution procedure. No
arbitration hearing shall be held on a complaint until any applicable Company or
Affiliate complaint resolution procedure has been completed.


(d)Rules of Arbitration. All arbitration will be conducted by a single
arbitrator according to the Employment Dispute Arbitration Rules of the AAA. The
arbitrator will have authority to award any remedy or relief that a court of
competent jurisdiction could order or grant including, without limitation,
specific performance of any obligation created under policy, the awarding of
punitive damages, the issuance of any injunction, costs and attorney’s fees to
the extent permitted by law, or the imposition of sanctions for abuse of the
arbitration process. The arbitrator’s award must be rendered in a writing that
sets forth the essential findings and conclusions on which the arbitrator’s
award is based.


(e)Representation and Costs. Each party may be represented in the arbitration by
an attorney or other representative selected by the party. The Company or
Affiliate shall be responsible for its own costs, the AAA filing fee and all
other fees, costs and expenses of the arbitrator and AAA for administering the
arbitration. The claimant shall be responsible for his/her attorney’s or
representative’s fees, if any. However, if any party prevails on a statutory
claim which allows the prevailing party costs and/or attorneys’ fees, the
arbitrator may award costs and reasonable attorneys’ fees as provided by such
statute.


(f)Discovery; Location; Rules of Evidence. Discovery will be allowed to the same
extent afforded under the Federal Rules of Civil Procedure. Arbitration will be
held at a location selected by the Company. AAA rules notwithstanding, the
admissibility of evidence offered at the arbitration shall be determined by the
arbitrator who shall be the judge of its materiality and relevance. Legal rules
of evidence will not be controlling, and the standard for admissibility of
evidence will generally be whether it is the type of information that
responsible people rely upon in making important decisions.


(g)Confidentiality. The existence, content or results of any arbitration may not
be disclosed by a party or arbitrator without the prior written consent of both
parties. Witnesses who are not a party to the arbitration shall be excluded from
the hearing except to testify.



18

--------------------------------------------------------------------------------





APPENDIX A
OFFICERS


1.
Eligibility. This Appendix A covers officer employees of the Company who are
participants in the Pension Plan and/or the Savings Plan, and whose benefits
under the Pension Plan and/or Savings Plan are limited as described in
Section 1.1. Notwithstanding the foregoing, an officer who was employed by York
International Corporation or a subsidiary thereof on December 9, 2005, shall not
be eligible to accrue a Pension Plan Supplement benefit.



2.
Participation Date. An officer employee shall become a Participant on the date
he or she is elected as an officer of the Company by the Company’s Board of
Directors.



3.
Pension Plan Supplement.



(a)    Eligibility. Any Participant who retires under the Pension Plan on or
after January 1, 1980, or such Participant’s Spouse who is entitled to a benefit
under the Pension Plan, shall be entitled to a benefit payable hereunder in
accordance with this Section 3. Notwithstanding the foregoing, if a Participant
is not eligible to receive a benefit under the Pension Plan, then such
Participant shall not be eligible to receive a Pension Plan Supplement under
this Appendix A.
(b)    Amount of Pension Plan Supplement. The amount of monthly benefits to
which an eligible individual is entitled shall equal the excess, if any, of:
(1)
The amount of such Participant’s, surviving Spouse’s or other beneficiaries’
Pension Plan Benefits computed under the provisions of the Pension Plan as of
the Annuity Starting Date, without regard to the limitations imposed by reason
of Section 415 of the Code or the limit on considered compensation under Section
401(a)(17) of the Code, and on the assumption that all amounts of cash
compensation which the Participant elected to defer under the Annual Incentive
Plan and/or under Article 5 of this Plan were paid as “Compensation” as defined
in the Pension Plan (to the extent not already included in such “Compensation”
under the applicable Pension Plan definition); over

(2)
The amount of Pension Plan Benefits payable to such Participant, surviving
Spouse or other beneficiary for each month under the Pension Plan, as computed
under the provisions of the Pension Plan as if the Annuity Starting Date under
this Plan were the annuity starting date under the Pension Plan.

(c)    Vesting. The Pension Plan Supplement Benefits provided in this Appendix
shall vest in accordance with the vesting provisions of the Pension Plan,
provided that, effective September 15, 2009 any provision under the Pension Plan
providing for the vesting of benefits upon death shall be disregarded and as a
result Pension Plan Supplemental Benefits shall not become vested automatically
upon a Participant’s death. If a Participant who was covered by Appendix C
becomes an officer who is covered by this Appendix A, the vesting provisions of
this Appendix A shall apply to the Participant’s entire Pension Plan Supplement
Benefits.



19

--------------------------------------------------------------------------------



4.
Savings Plan Supplement.



(a)Before-Tax Contributions Allocation. For each calendar year, each Participant
may elect that, in the event the Participant’s ability to make Before-Tax
Matched Contributions under the Savings Plan is limited by reason of Sections
401(k), 402(g) or 415 of the Code and/or the limit on considered compensation
under Section 401(a)(17) of the Code, then the difference between the amount of
Before-Tax Matched Contributions that the Participant could have made under the
Savings Plan for any calendar year (assuming the Participant elected the maximum
amount of Before-Tax Matched Contributions for the calendar year and did not
change his election during the calendar year) and the amount that would have
been contributed as Before-Tax Matched Contributions but for such limits shall
be credited, as of December 31 of such year, to the Participant’s Savings
Supplement Account. A Participant’s election shall be made prior to the first
day of the calendar year to which it relates, and shall be irrevocable as of the
first day of such year.
Notwithstanding the foregoing, in the first calendar year in which an individual
becomes a Participant, the Participant shall be automatically deemed to have
elected to defer six percent (6%) of his or her compensation that is paid after
the date he or she becomes a Participant and that exceeds the Code Section
401(a)(17) limit for such year; provided that the foregoing shall not apply to
any individual who first becomes a Participant on or after November 1.
A Participant’s election (or deemed election in the initial year of
participation) shall be effective only for the calendar year to which the
election relates, and shall not carry over from year to year. An election (or
deemed election) under this subsection (a) shall constitute an election by the
Participant to reduce the Participant’s salary by the amount determined under
this subsection. The Participant’s election shall be made in the form and manner
and within such timeframes as the Administrator may prescribe.
(b)Matching Contributions Allocation. A Participant’s Savings Supplement Account
shall also be credited as of each December 31 with an amount equal to the
difference between the amount of Matching Contributions actually credited to the
Participant’s Savings Plan account for the year and the amount of Matching
Contributions that would have been so credited if the amount determined under
subsection (a) had actually been contributed to the Savings Plan (determined
without regard to the limitations imposed by Sections 401(m) and 415 of the
Code), but only with respect to the period the Participant is covered by this
Plan; provided the Participant has met the eligibility requirements to receive a
Matching Contribution under the Savings Plan for such year. The Matching
Contributions credited hereunder shall be subject to the same vesting
requirements as are imposed on matching contributions under the Savings Plan,
except that service with York International Corporation prior to January 1, 2006
will not count as vesting service for purposes of this Plan. Service with Air
Distribution Technologies, Inc. prior to May 16, 2014 shall count as vesting
service for purposes of this Plan.


(c)Retirement Income Allocation. A Participant’s Savings Supplement Account also
shall be credited as of each December 31 with an amount equal to the difference
between the amount of Retirement Income Contributions actually credited to the
Participant’s Savings Plan account for the year and the amount of Retirement
Income Contributions that would have been so credited if the limit on considered
compensation under Section 401(a)(17) of the Code did not apply; provided the
Participant has met the eligibility requirements to receive a Retirement Income
Contribution under the Savings Plan for such year. The Retirement Income
Contributions credited hereunder shall be subject to the same vesting
requirements as are imposed on Retirement Income Contributions under the Savings
Plan, except that service with York International Corporation prior

20

--------------------------------------------------------------------------------



to January 1, 2006 will not count as vesting service for purposes of this Plan.
Service with Air Distribution Technologies, Inc. prior to May 16, 2014 shall
count as vesting service for purposes of this Plan.
 
(d) Transfer Among Appendices. If a Participant who was covered by Appendix B
becomes an officer who is covered by this Appendix A, the vesting provisions of
this Appendix A shall apply to the Participant’s entire Savings Supplement
Account.


(e)Modification of Compensation. Notwithstanding the foregoing, when determining
a Participant’s compensation for purposes of subsections (a), (b) and (c), the
only bonus that may be included is the amount a Participant receives (or would
receive but for a deferral election) under the Annual Incentive Plan for the
calendar year.


(f)Cancellation of Deferral Elections. If the Administrator determines that a
Participant’s deferral elections must be cancelled in order for the Participant
to receive a hardship distribution under the Savings Plan, or any other 401(k)
plan maintained by the Company or an Affiliate, the Participant’s deferral
election(s) shall be cancelled. A Participant whose deferral election(s) are
cancelled pursuant to this subsection (e) may make a new deferral election under
subsection (a) with respect to future calendar years, unless otherwise
prohibited by the Administrator.


(g)Distribution Election.


(1)
If a Participant was previously participating under Appendix B, then the portion
of the Participant’s Savings Supplement Account that is credited under Appendix
B (plus earnings thereon) shall be paid in a lump sum.



(2)
The amounts deferred hereunder in the first year of participation (and earnings
thereon), if any, shall be paid in a lump sum.



(3)
The amounts deferred hereunder on and after January 1 of the year following the
year the Participant is first eligible hereunder shall be paid in accordance
with the Participant’s distribution election, which must be submitted by
December 31 of the first year of participation. Such election shall be made in
such form and manner as the Administrator may prescribe. The election shall
specify whether distributions shall be made in a single lump sum or in annual
installments of from two (2) to ten (10) years. Such election shall be
irrevocable. If no valid election is in effect, distribution shall be made in
ten (10) annual installments.



(h)Manner of Distribution. The Participant’s Savings Supplement Account shall be
paid in cash in the following manner:


(1)
Lump Sum. If payment is to be made in a lump sum,



(A)
for those Participants whose Separation from Service occurs from January 1
through June 30 of a year, payment shall be made in the first calendar quarter
of the following year, and


21

--------------------------------------------------------------------------------





(B)
for those Participants whose Separation from Service occurs from July 1 through
December 31 of a year, payment shall be made in the third calendar quarter of
the following year.



The lump sum payment shall equal the vested balance of the Participant’s Savings
Supplement Account as of the Valuation Date immediately preceding the
distribution date.
(2)
Installments. If payment is to be made in annual installments, the first annual
payment shall be made:



(A)
for those Participants whose Separation from Service occurs from January 1
through June 30 of a year, in the first calendar quarter of the following year,
and



(B)
for those Participants whose Separation from Service occurs during the period
from July 1 through December 31 of a year, in the third calendar quarter of the
following year.



The amount of the first annual payment shall equal the value of 1/10th (or
1/9th, 1/8th, 1/7th, etc. depending on the number of installments elected) of
the vested balance of the Participant’s Savings Supplement Account as of the
Valuation Date immediately preceding the distribution date. All subsequent
annual payments shall be made in the first calendar quarter of each subsequent
calendar year, and shall be equal the value of 1/9th (or 1/8th, 1/7th, 1/6th,
etc. depending on the number of installments elected) of the vested balance of
the Participant’s Savings Supplement Account as of the Valuation Date
immediately preceding the distribution date. The final annual installment
payment shall equal the then remaining vested balance of such Savings Supplement
Account as of the Valuation Date preceding such final payment date.
Notwithstanding the foregoing, if the vested balance of a Participant’s Savings
Supplement Account as of the Valuation Date immediately preceding a distribution
date is $50,000 or less, then the entire vested balance of the Participant’s
Savings Supplement Account shall be paid in a single lump sum on such
distribution date.
5.
Special Vesting Rules. Notwithstanding anything herein to the contrary,
effective September 15, 2009, any provision of the Pension Plan or Savings Plan
that provides for full vesting upon death shall be disregarded for purposes of
this Plan, such that the Supplemental Benefits, Matching Contributions and
Retirement Income Contributions hereunder will not automatically vest upon a
Participant’s death.




22

--------------------------------------------------------------------------------





APPENDIX B
HIGHLY COMPENSATED EMPLOYEES (RIC)


1.
Eligibility. This Appendix B covers non-officer employees of the Company,
Johnson Controls Interiors, LLC (on and after January 1, 2006) and York
International Corporation who participate in the Savings Plan, and whose
Retirement Income Contribution under such plan is limited by reason of the
application of Code Section 401(a)(17).



2.
Participation Date. An eligible employee shall become a Participant on the date
the Participant’s compensation first exceeds the Code Section 401(a)(17) limit.
For this purposes, the only bonus that may be included in compensation is the
amount a Participant receives (or would receive but for a deferral election)
under the Annual Incentive Plan for the calendar year.



3.
Vesting. A Participant shall be entitled to benefits under this Appendix only if
the Participant retires or otherwise terminates employment with the Company and
its Affiliates on or after the Participant’s attainment of age fifty-five (55)
and on or after the date on which the Participant has completed ten (10) years
of service. For purposes of this Plan, a Participant shall be credited with
years of service equal to the Participant’s years of Vesting Service credited
under the Savings Plan, provided that years of service with York International
Corporation (or any affiliate thereof) prior to January 1, 2006 shall not be
counted as years of service hereunder. In the event that a Participant’s
employment is terminated, including due to death, prior to satisfying the
vesting requirements of this paragraph, no benefit shall be payable from this
Appendix.



4.
Retirement Income Allocation. A Participant’s Savings Supplement Account shall
be credited as of each December 31 with an amount equal to the difference
between the amount of Retirement Income Contributions actually credited to the
Participant’s Savings Plan account for the year and the amount of Retirement
Income Contributions that would have been so credited if the limit on considered
compensation under Section 401(a)(17) of the Code did not apply and by including
all amounts of cash compensation which the Participant would have received under
the Annual Incentive Plan for the year but for a deferral election; provided the
Participant has met the eligibility requirements to receive a Retirement Income
Contribution under the Savings Plan for such year.



5.
Manner of Distribution. Amounts credited under this Appendix B (plus earnings
thereon) shall be paid in a cash lump sum as follows:



(a)for those Participants whose Separation from Service occurs from January 1
through June 30 of a year, payment shall be made in the first calendar quarter
of the following year, and
(b)for those Participants whose Separation from Service occurs from July 1
through December 31 of a year, payment shall be made in the third calendar
quarter of the following year.


The lump sum payment shall equal the vested balance of the Participant’s Savings
Supplement Account as of the Valuation Date immediately preceding the
distribution date.

23

--------------------------------------------------------------------------------





APPENDIX C
HIGHLY COMPENSATED EMPLOYEES (PENSION)


1.
Eligibility. This Appendix C covers those non-officer employees of the Company
or Johnson Controls Interiors, LLC (on and after January 1, 2006), who are
participants in the Pension Plan, and whose benefits under the Pension Plan are
limited as described in Section 1.1. Notwithstanding the foregoing, an employee
who was employed by York International Corporation or a subsidiary thereof on
December 9, 2005, shall not be eligible to accrue a Pension Plan Supplement
benefit.



2.
Vesting. A Participant shall be entitled to benefits under this Appendix only if
the Participant retires or otherwise terminates employment with the Company and
its Affiliates on or after the Participant’s attainment of age fifty-five (55)
and on or after the date on which the Participant has completed ten (10) years
of service. For purposes of this Plan, a Participant shall be credited with
years of service equal to the Participant’s years of Vesting Service credited
under the Pension Plan, provided that years of service with York International
Corporation (or any affiliate thereof) prior to January 1, 2006 shall not be
counted as years of service hereunder. In the event that a Participant’s
employment is terminated, including due to death, prior to satisfying the
vesting requirements of this paragraph, no benefit shall be payable from this
Appendix.



3.
Supplemental Retirement Benefit. A Participant who retires under the Pension
Plan on or after January 1, 2005 (or with respect to an employee of Johnson
Controls Interiors, LLC, on or after January 1, 2006), or such Participant’s
Spouse or other beneficiary, shall be entitled to a benefit payable hereunder
equal to the excess, if any, of:



(a)The amount of such Participant’s, surviving Spouse’s or other beneficiaries’
Pension Plan Benefits computed under the provisions of the Pension Plan as of
the Annuity Starting Date (and assuming the Annuity Starting Date under this
Plan is the annuity starting date under the Pension Plan), without regard to the
limitations imposed by reason of Section 415 of the Code or the limit on
considered compensation under Section 401(a)(17) of the Code, and on the
assumption that all amounts of cash compensation which the Participant elected
to defer under the Annual Incentive Plan and/or under Appendix A of this Plan
were paid as “Compensation” as defined in the Pension Plan (to the extent not
already included in such “Compensation” under the applicable Pension Plan
definition); over


(b)The amount of Pension Plan Benefits payable to such Participant, surviving
Spouse or other beneficiary for each month under the Pension Plan, as computed
under the provisions of the Pension Plan as of the Annuity Starting Date (and
assuming the Annuity Starting Date under this Plan is the annuity starting date
under the Pension Plan), and subject to the above mentioned limitations.



24

--------------------------------------------------------------------------------





APPENDIX D
MERGED PLANS


PERT Equalization Benefit Plan


Effective January 1, 2006, employees of Johnson Controls Interiors, LLC who were
previously eligible to participate in the PERT Equalization Benefit Plan, became
eligible for the Johnson Controls Pension and Savings Plans. Accordingly,
effective as of January 1, 2006, the PERT Equalization Plan was merged with and
into this Plan, with the effect that the account balances under the PERT
Equalization Plan were transferred to this Plan. Such account balances will be
subject to all of the same terms and conditions of the Plan as apply to the
Savings Supplemental Accounts. PERT transferred account balances vest in
accordance with the provisions of Appendix C (i.e., upon attainment of age 55
and completion of ten years of service while an employee), provided that the
account balance of a Participant who entered the PERT Equalization Plan on
January 1, 1999, shall vest in accordance with Section 4.2 of such plan.
Notwithstanding the foregoing, in no event shall PERT transferred account
balances vest solely upon a participant’s death.


During 2005, the PERT Equalization Benefit Plan was operated in good faith
compliance with Code Section 409A. The provisions of this Plan that apply to the
Savings Supplemental Accounts effective as of January 1, 2005 are deemed to
apply to the PERT Equalization Plan effective as of the same date, and the PERT
Equalization Plan is amended with respect to the 2005 calendar year to
incorporate such provisions.


JCI Pension Restoration Plan


Effective January 1, 2006, the Johnson Controls, Inc. Pension Restoration Plan
was merged with and into this Plan, such that the benefits accrued under the
Pension Restoration Plan as of December 31, 2005, will be accounted for and
subject to the terms of this Plan effective January 1, 2006. Such accrued
benefits will be subject to all of the same terms and conditions of the Plan as
apply to the Pension Plan Supplement Benefits, but the amount of the benefits
payable will be determined in accordance with Appendix C.


During 2005, the JCI Pension Restoration Plan was operated in good faith
compliance with Code Section 409A. The provisions of this Plan that apply to the
Pension Plan Supplement benefits effective as of January 1, 2005 are deemed to
apply to the JCI Pension Restoration Plan effective as of the same date, and the
JCI Pension Restoration Plan is amended with respect to the 2005 calendar year
to incorporate such provisions.


Air Distribution Technologies, Inc. Restoration Plan


Effective at the close of business on December 31, 2014, the Air Distribution
Technologies, Inc. Restoration Plan (the “ADTI Restoration Plan”) was merged
with and into this Plan, such that the account balances accrued under the ADTI
Restoration Plan as of December 31, 2014, will be accounted for and subject to
the terms of this Plan effective January 1, 2015. The account balances
transferred from the ADTI Restoration Plan, as adjusted for earnings/losses
thereon, and distributions therefrom, shall be referred to herein as the “ADTI
Restoration Plan Account.” The ADTI Restoration Plan Accounts will be subject to
all of the same terms and conditions of the Plan as apply to the Savings
Supplement Accounts, except as follows:


1.
Vesting. The ADTI Restoration Plan Accounts will be subject to the vesting
schedule set forth in the ADTI Restoration Plan as in effect on December 31,
2014. Under such plan, all participants who were active employees of ADTI on the
date that the Company acquired JCI shall be 100% vested in their ADTI
Restoration Plan Account.


25

--------------------------------------------------------------------------------





2.
Payment to Participants. An ADTI Restoration Plan Account shall be paid in 3
annual installments following the Participant’s Separation from Service. The
first installment shall be paid during the 75-day window that commences 6 months
after the Participant’s Separation from Service. The second and third annual
installment payments will be made during the 30-day window commencing on each of
the first and second anniversary of the Participant’s Separation from Service.
The amount of each installment will be determined by dividing the vested balance
of the ADTI Restoration Plan Account by the number of remaining installments to
be paid.



Notwithstanding the foregoing, if the vested balance of a Participant’s ADTI
Restoration Plan Account (when added to the vested balance of any other
nonqualified deferred compensation account maintained by the Company or any
Affiliate for such Participant), then such vested balance shall be paid in a
single lump sum at the time the first installment would have otherwise been due.


3.
Payment to Beneficiaries. All beneficiary designations filed under the ADTI
Restoration Plan (except those with respect to participants who are deceased as
of December 31, 2014) shall be cancelled effective January 1, 2015. Thereafter,
the beneficiary designation procedures of this Plan shall apply to the ADTI
Restoration Plan Accounts.

Upon the death of a Participant with an unpaid vested balance in his or her ADTI
Restoration Plan Account, such unpaid vested balance shall be paid in a lump sum
to the Participant’s Beneficiary during the 90-day period commencing after 3
months from the date of the Participant’s death.


4.
Offset to SERB. This Plan constitutes a retirement plan of the employer for
purposes of the Supplemental Executive Retirement Benefit (SERB) which has been
extended to certain Participants. Consequently, the benefits provided under this
Plan (whether under this Appendix D or otherwise) shall constitute an offset
(i.e., an “Other Benefit”) to any Participant’s benefit under any SERB Agreement
with any employer.



5.
Final Contributions. Notwithstanding anything herein to the contrary, employer
allocations that were due with respect to the 2014 plan year under the terms of
the ADTI Restoration Plan shall be credited to the ADTI Restoration Plan
Accounts hereunder in 2015.




26

--------------------------------------------------------------------------------





ADDENDUM
SPECIAL GRANDFATHER AND TRANSITION RULES


Pursuant to the provisions of Notice 2005-1 and the additional transition rules
provided in proposed and final regulations under Code Section 409A:
1.
The terms of this Amended and Restated Plan shall not apply to any participant
who terminated employment prior to January 1, 2005, and was entitled to a
payment under Article 4 (prior to its amendment) or the JCI Pension Restoration
Plan. Such participants shall continue to be entitled to receive payment of the
supplemental pension benefit at the same time and in the same form as the
benefit is paid under the Pension Plan.



2.
Any Participant who terminated employment during 2005, 2006 and 2007 and who was
entitled to a payment under Article 4 (Pension Supplement) or the JCI Pension
Restoration Plan received such payment in the same form and at the same time as
payments were made under the Pension Plan. Those payments, and any other
payments that began to be made under the Plan prior to January 1, 2005, shall
continue to be paid in the form of distribution in effect as of the date
payments began.



3.
The Company provided each Participant with an opportunity to file a new
distribution election during calendar years 2005, 2007 and 2008, with respect to
his Savings Supplement Account and his vested PERT Equalization Benefit Plan
Account, as applicable. The new distribution election allowed the Participant to
select a lump sum or up to ten (10) annual installments for each of his
sub-accounts. The distribution election received by the Administrator as of
December 31, 2008 is irrevocable.



4.
The Company provided each Participant who did not have a vested interest in his
PERT Equalization Benefit Plan Account with an opportunity to file a new
distribution election during calendar year 2006, provided that such election
could not cause a payment otherwise due in 2006 to be deferred to a later year
or cause a payment otherwise due in 2007 to be made in 2006. The new
distribution election allowed the Participant to select a lump sum or up to ten
(10) annual installments for each of his sub-accounts. The distribution election
received by the Administrator as of December 31, 2006 is irrevocable.



5.
During calendar year 2006, the Company provided Mr. C. David Myers with an
opportunity to file an election as to the form of distribution for the portion
of his Supplemental Plan Account attributable to retirement income supplemental
contributions (and earnings thereon). The distribution election received by the
Administrator as of December 31, 2006 is irrevocable with respect to such
portion of the Supplemental Plan Account. The distribution election on file as
of December 31, 2005, continues to apply to the remainder of his Supplemental
Plan Account.




27